DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1-5 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/15/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 08/15/2022.
Claims 1-5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1 and 5 have overcome all the 35 USC § 112 rejections of claims 1-5 as set forth in the previous office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed during an interview with Shouvik Biswas (Reg. No. 68,439) on 08/25/2022.
Authorization for this examiner’s amendment was given via an email communication by Shouvik Biswas (Reg. No. 68,439) on 09/02/2022.
The application has been amended as follows:
Amended portions are bolded.
Claims 1, 3, and 5 are replaced in their entirety as follows:
Claim 1:
	A method for generating a tool path in NC machining, the method comprising: 
	performing machine learning based on information of a plurality of known workpieces having already generated tool paths; and 
	generating a new tool path for a target workpiece based on results of the machine learning; wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces; 
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces; 
	for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces; 
	for each of the plurality of known workpieces, obtaining a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program; and 
	performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is [[the]] a suitable tool path pattern of the machining surface of the plurality of known workpieces using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces; and 
	steps in which [[a]] at least one new tool path pattern is generated includes: 
	obtaining shape data of the target workpiece; 
	obtaining geometric information of each of the plurality of machining surfaces of the target workpiece; 
	generating the at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning using the geometric information of the target workpiece; 
	calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path  patterns; 
	selecting a desired tool path pattern having the highest confidence factor from the at least one new tool path pattern; 
	displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces; and 
	emphasizing a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor  less than the predetermined threshold.

Claim 3:
	The method of claim 1, wherein the shape data of the plurality of known workpieces and the shape data of the target workpiece are defined in an XYZ coordinate system which is a three-dimensional cartesian coordinate system, and 
	the geometric information of the plurality of known workpieces or the target workpiece includes at least one of a machining surface type, a ratio of a maximum length in an X-axis direction to a maximum length in a Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a maximum length in a Y-axis direction to a maximum length in the Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a Z-axis direction maximum length of the entirety of the plurality of machining surfaces to a Z- axis direction maximum length of each machining surface of the plurality of machining surfaces, a ratio of a surface area of the entirety of the plurality of machining surfaces to a surface area of each machining surface of the plurality of machining surfaces, a long radius of a machining surface of the plurality of machining surfaces, a short radius of a machining surface of the plurality of machining surfaces, a Z component of a normal vector at a center of gravity of a machining surface of the plurality of machining surfaces, a maximum curvature of a machining surface of the plurality of machining surfaces, and a minimum curvature of a machining surface of the plurality of machining surfaces.

Claim 5:
A device for generating a tool path in NC machining, the device NY-2384056Application No.: 16/976,931Docket No.: 35029-20187.00comprising: 
	a processor; and 
	a display unit; wherein 
	the processor is configured so as to: 
	perform machine learning based on information of a plurality of known workpieces having already generated tool paths; and 
	generate a new tool path for a target workpiece based on results of the machine learning; wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces; 
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces,  obtain shape data of the plurality of known workpieces; 
	for each of the plurality of known workpieces,  obtain geometric information of each of the plurality of machining surfaces of the plurality of known workpieces; 
	for each of the plurality of known workpieces,  obtain a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program; and 
	 perform the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is [[the]] a suitable tool path pattern of the machining surface of the plurality of known workpieces using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces; and 
	steps in which [[a]] at least one new tool path pattern is generated includes: 
	 obtain shape data of the target workpiece; 
	 obtain geometric information of each of the plurality of machining surfaces of the target workpiece; 
	 generate the at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning using the geometric information of the target workpiece; 
	assign each of the plurality of tool path patterns  a predetermined feature which can be visually distinguished; 
	the processor is configured to recognize the plurality of tool path patterns as the predetermined features; 
	calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path  patterns generated for each of the plurality of machining surfaces of the target workpiece; and 
	select [[the]] a desired tool path pattern  that has the highest confidence factor from the at least one new tool path pattern; and 
	the display unit 
	displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern, and 
	emphasizes a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor  less than the predetermined threshold.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112 rejections withdrawn:
	Applicant’s amendments to the claims 1 and 5 have overcome all the 35 USC §112 rejections of claims 1-5 as set forth in the previous office action; accordingly, all the 35 USC §112 rejections of claims 1-5 as set forth in the previous office action have been withdrawn.

Examiner’s amendments overcome the 35 USC § 112(b) issues:
	Examiner’s amendments to claims 1, 3, and 5 have overcome all the 35 USC § 112(b) issues of claims 1-5.

35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1 and 5 have overcome the 35 USC § 103 rejections of claims 1-5 as set forth in the previous office action; accordingly, all the 35 USC §103 rejections of claims 1-5 as set forth in the previous office action have been withdrawn.

Applicant’s arguments regarding the amended claims 1 and 5 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 5 have been fully considered and are persuasive. See pages 9-10 of the applicant’s remarks and arguments submitted on 08/15/2022:
	“Thus, in Nagatuska, the selection of the supposed "tool path patterns" is based on the user's mouse input rather than being "selected for each of the plurality of machining surfaces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of know workpieces, from among a plurality of tool path patterns which are contained in a CAM system," as now required by claim 1 (with entry of the above amendment.) Neither Nagano, Balic, nor Mochida (either alone or in combination) make up for the above noted deficiencies of Nagatsuka and are not cited by the Office Action for that purpose. Since neither Nagatsuka, Nagano, Balic, nor Machine, either alone or in combination, teach or suggest each and every feature of independent claim 1, Applicant respectfully submits that the rejection of claim 1 (and claims 2-4 which depend from it) under 35 U.S.C. 103 should be withdrawn.
	Since neither Nagatsuka, Nagano, Balic, nor Machine, either alone or in combination, teach or suggest each and every feature of independent claim 1, Applicant respectfully submits that the rejection of claim 1 (and claims 2-4 which depend from it) under 35 U.S.C. 103 should be withdrawn.

	Independent claim 5 has been amended to also include the features described above with respect to independent claim 1. As discussed above, neither Nagatsuka nor Nagano, teach or suggest the above recited features of claim 1 that are also incorporated into independent claim 5. Tezuka fails to make up for the above described deficiencies of Nagatsuka and Nagano, and are not cited by the Office Action for that purpose.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 5, and the examiner’s amendments to claims 1, 3, and 5, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.

Claims 1-4:
Claim 1:
	Regarding the previously presented claim 1, Nagatsuka et al. (US20070083291A1), Nagano (US20180181108A1), Balic (US20050251284A1), and Mochida (US20180290246A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 04/15/2022.
	Regarding claim 1, the following prior arts teach similar subject matter in the field of tool path generating system:
	Hatanaka et al. (US20170031343A1) teaches: A machine tool that performs machine learning of the operation of a tool that uses, as a tool path, the contour of a prescribed machining object formed with straight lines and curves (¶10). A machine tool that drives at least one axis based on a program. Evaluates an operation of the machine tool to output evaluation data; performs machine learning of a movement amount of the axis. Acquires physical-amount data including at least an axis position of the axis of the machine tool and the evaluation data output, calculates a reward based on the physical-amount data and the evaluation data, performs an adjustment of the movement amount of the axis based on a machine learning result of the adjustment of the movement amount of the axis and the physical-amount data, and outputs the movement amount of the axis. Perform the machine learning of the adjustment of the movement amount of the axis based on the adjusted movement amount of the axis, the physical-amount data after an operation of the machine tool based on the output movement amount of the axis, and the reward calculated (¶11), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Yoshida et al. (JP2006068901A) teaches: A machine tool control device for machining a workpiece by inputting machining shape data, and is an input for inputting machining shape data relating to a final workpiece shape, workpiece material before machining, and workpiece data relating to a shape. Based on the input data and the data stored in the data storage means, at least a processing load or a prediction calculation means for predicting the interference between the tool and the workpiece, the data input by the input means, the data storage means When a tool path for machining the workpiece is generated based on the stored data and the prediction calculation result by the prediction calculation means Tool path determining means for determining machining conditions for machining the workpiece such as the spindle rotation speed and feed speed of the machine tool, and an operator for the tool path and machining conditions generated and determined by the tool path determining means. (¶13 of attached English translation of the document in the non-final rejection application file mailed on 08/25/2021), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	However, regarding the amended claim 1, none of the Nagatsuka et al. (US20070083291A1), Nagano (US20180181108A1), Balic (US20050251284A1), Mochida (US20180290246A1), Tezuka et al. (US20130054182A1), Hatanaka et al. (US20170031343A1), or Yoshida et al. (JP2006068901A) taken either alone or in obvious combination disclose, A method for generating a tool path in NC machining, specifically including,
	“for each of the plurality of known workpieces, obtaining a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program;
	performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is a suitable tool path pattern of the machining surface of the plurality of known workpiecesplurality of tool path patterns of the plurality of known workpieces;”
	“calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path patterns;
	selecting a desired tool path patternnew tool path pattern;
	displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces; and 
	emphasizing a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor less than the predetermined threshold.”

	having all the claimed features of applicant’s instant invention, including:	
A method for generating a tool path in NC machining, the method comprising: 
	performing machine learning based on information of a plurality of known workpieces having already generated tool paths; and 
	generating a new tool path for a target workpiece based on results of the machine learning; wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces;
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces;
	for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces;
	for each of the plurality of known workpieces, obtaining a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program; and 
	performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is a suitable tool path pattern of the machining surface of the plurality of known workpieces using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces; and 
	steps in which at least one new tool path pattern is generated includes: 
	obtaining shape data of the target workpiece; 
	obtaining geometric information of each of the plurality of machining surfaces of the target workpiece; 
	generating the at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning using the geometric information of the target workpiece; 
	calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path patterns; 
	selecting a desired tool path pattern having the highest confidence factor from the at least one new tool path pattern; 
	displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces; and 
	emphasizing a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor less than the predetermined threshold.

Claims 2-4 are allowed based on their dependencies on claim 1.

Claim 5:
	Regarding the previously presented claim 5, Nagatsuka et al. (US20070083291A1), Nagano (US20180181108A1), Tezuka et al. (US20130054182A1) disclose all the elements of previously presented claim 5 as described in the previous office action mailed on 04/15/2022.
	Regarding claim 5, the following prior arts teach similar subject matter in the field of tool path generating system:
	Hatanaka et al. (US20170031343A1) teaches: A machine tool that performs machine learning of the operation of a tool that uses, as a tool path, the contour of a prescribed machining object formed with straight lines and curves (¶10). A machine tool that drives at least one axis based on a program. Evaluates an operation of the machine tool to output evaluation data; performs machine learning of a movement amount of the axis. Acquires physical-amount data including at least an axis position of the axis of the machine tool and the evaluation data output, calculates a reward based on the physical-amount data and the evaluation data, performs an adjustment of the movement amount of the axis based on a machine learning result of the adjustment of the movement amount of the axis and the physical-amount data, and outputs the movement amount of the axis. Perform the machine learning of the adjustment of the movement amount of the axis based on the adjusted movement amount of the axis, the physical-amount data after an operation of the machine tool based on the output movement amount of the axis, and the reward calculated (¶11), but doesn’t explicitly teach all the limitations of claim 5 as recited by the amended claim 5.
	Yoshida et al. (JP2006068901A) teaches: A machine tool control device for machining a workpiece by inputting machining shape data, and is an input for inputting machining shape data relating to a final workpiece shape, workpiece material before machining, and workpiece data relating to a shape. Based on the input data and the data stored in the data storage means, at least a processing load or a prediction calculation means for predicting the interference between the tool and the workpiece, the data input by the input means, the data storage means When a tool path for machining the workpiece is generated based on the stored data and the prediction calculation result by the prediction calculation means Tool path determining means for determining machining conditions for machining the workpiece such as the spindle rotation speed and feed speed of the machine tool, and an operator for the tool path and machining conditions generated and determined by the tool path determining means. (¶13 of attached English translation of the document in the non-final rejection application file mailed on 08/25/2021), but doesn’t explicitly teach all the limitations of claim 5 as recited by the amended claim 5.
	However, regarding the amended claim 5, none of the Nagatsuka et al. (US20070083291A1), Nagano (US20180181108A1), Balic (US20050251284A1), Mochida (US20180290246A1), Tezuka et al. (US20130054182A1), Hatanaka et al. (US20170031343A1), or Yoshida et al. (JP2006068901A) taken either alone or in obvious combination disclose, A device for generating a tool path in NC machining, specifically including,
	“for each of the plurality of known workpieces, obtain a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program;
	perform the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is a suitable tool path pattern of the machining surface of the plurality of known workpiecesplurality of tool path patterns of the plurality of known workpieces;”
	calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path patterns generated for each of the plurality of machining surfaces of the target workpiece; and 
	select a desired tool path pattern that has the highest confidence factor from the at least one new tool path pattern; and 
	the display unit 
	displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern, and 
	emphasizes a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor less than the predetermined threshold.”

	having all the claimed features of applicant’s instant invention, including:	
A device for generating a tool path in NC machining, the device comprising: 
	a processor; and 
	a display unit; wherein 
	the processor is configured so as to: 
	perform machine learning based on information of a plurality of known workpieces having already generated tool paths; and 
	generate a new tool path for a target workpiece based on results of the machine learning; wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces; 
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces, obtain shape data of the plurality of known workpieces;
	for each of the plurality of known workpieces, obtain geometric information of each of the plurality of machining surfaces of the plurality of known workpieces; 
	for each of the plurality of known workpieces, obtain a tool path pattern, which was selected for each of the plurality of machining surfaces of the plurality of known workpieces when a machining program was produced to machine each of the plurality of machining surfaces of each of the plurality of known workpieces, from among a plurality of tool path patterns which are contained in a CAM system which was used for producing the machining program; and 
	perform the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is a suitable tool path pattern of the machining surface of the plurality of known workpieces using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces; and 
	steps in which at least one new tool path pattern is generated includes: 
	obtain shape data of the target workpiece;
	obtain geometric information of each of the plurality of machining surfaces of the target workpiece;
	generate the at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning using the geometric information of the target workpiece;
	assign each of the plurality of tool path patterns a predetermined feature which can be visually distinguished; 
	the processor is configured to recognize the plurality of tool path patterns as the predetermined features; 
	calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path patterns generated for each of the plurality of machining surfaces of the target workpiece; and 
	select a desired tool path pattern that has the highest confidence factor from the at least one new tool path pattern; and 
	the display unit 
	displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern, and 
	emphasizes a corresponding machining surface of the machining surfaces when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor less than the predetermined threshold.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116